Title: 110. A Bill Providing That Actions Popular, Prosecuted by Collusion, Shall Be No Bar to Those Which Be Pursued with Good Faith, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if any person hereafter sue with good faith, any action popular, and any defendant, in the same action, plead any manner of recovery by action popular, in bar of the said action, or that he before that time barred any plaintiff in any such action popular, then the plaintiff in the action taken with good faith may aver, that the said recovery in the said action popular was had by covin, or else may aver that the said plaintiff was barred in the said action popular by covin: Then if after the said collusion or covin, so averred, be lawfully found, the plaintiff in that action sued with good faith, shall have recovery according to the nature of the action and execution upon the same, in like wise and effect as though no such afore had been had. Provided alway, that no plaintiff be in any wise received to aver any covin, in any action popular, where the point of the same action, or else the covin or collusion shall have been once tried, or lawfully found with the plaintiff or against him by trial of twelve men and not otherwise.
If the prosecutor of an action, or information, for the recovery of any penalty, not wholly appropriated to the use of such proprietor, shall compound with the offender, or direct such suit or information to be discontinued, unless it be by leave of the court wherein the said suit or information shall be depending, such prosecutor shall be liable for so much of the penalty, to the commonwealth or any other, as they would have been intitled to if the defendant had been convicted.
 